     Case 2:19-cv-02114-GMN-BNW Document 14 Filed 05/21/20 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
 1
                                         DISTRICT OF NEVADA
 2
                                                    ***
 3
      THOMAS MCNARY,                                      Case No. 2:19-cv-02114-GMN-BNW
 4
                            Plaintiff,
 5                                                        ORDER SCHEDULING EARLY
            v.                                            NEUTRAL EVALUATION
 6
      HIGH STREET LLC, a domestic limited
 7    liability company, and DOES 1-50, inclusive,
 8                          Defendant.
 9
10          IT IS HEREBY ORDERED that an in-person Early Neutral Evaluation Session (“ENE”) will

11   be conducted on Friday, August 14, 2020. Plaintiff must report to the chambers of the undersigned

12   United States Magistrate Judge, Room 4068, Lloyd D. George United States Courthouse, 333 Las

13   Vegas Boulevard South, Las Vegas, Nevada at 9:00 a.m. Defendant must report to the chambers of

14   the undersigned at 9:30 a.m.

15          The Court is closely following and reinforcing the guidelines from the CDC and other relevant

16   health authorities and is taking precautionary measures to limit the potential spread of the COVID-19

17   virus. For example:

18          •    ALL VISITORS TO THE COURTHOUSE WILL BE REQUIRED TO
                 MAINTAIN A SOCIAL DISTANCE OF AT LEAST SIX FEET AND
19               EITHER WASH THEIR HANDS OR USE HAND SANITIZER BEFORE
                 ENTERING A COURTROOM.
20
            •    IF A PROCEEDING IS INSIDE THE COURTROOMS, CHAIRS,
21               TABLES, AND MICROPHONES THAT HAVE BEEN UTILIZED WILL
                 BE CLEANED AFTER EACH PROCEEDING. COUNSEL MAY
22               BRING DISINFECTANT WIPES TO CLEAN THE SURFACE AREAS
                 UTILIZED TO THEIR OWN COMFORT LEVEL AS WELL.
23
            •    ENE ATTENDEES MAY BRING AND WEAR PERSONAL
24               PROTECTIVE EQUIPMENT INCLUDING FACE MASKS AND
                 GLOVES OR OTHER PROTECTIVE COVERINGS AS DESIRED.
25
            •    DOCUMENTS THAT WILL BE REFERENCED OR UTILIZED
26               DURING THE ENE SESSION MUST BE EMAILED TO
                 Emily_Santiago@nvd.uscourts.gov by AUGUST 7, 2020.
27

28
     Case 2:19-cv-02114-GMN-BNW Document 14 Filed 05/21/20 Page 2 of 3




 1           IF YOU DO NOT FEEL WELL, CONTACT EMILY SANTIAGO AT THE EMAIL

 2   ADDRESS         ABOVE      SO     THAT      THIS       ENE    MAY      BE     RESCHEDULED            OR

 3   ARRANGEMENTS TO ATTEND IT REMOTELY MAY BE MADE. DO NOT COME TO

 4   THE COURTHOUSE IF YOU ARE EXPERIENCING FLU-LIKE SYMPTOMS SUCH AS

 5   A COUGH, FEVER, OR SHORTNESS OF BREATH, OR IF YOU HAVE BEEN IN

 6   CONTACT WITH ANYONE WHO HAS BEEN RECENTLY DIAGNOSED WITH A

 7   COVID-19 INFECTION. REFER TO TEMPORARY GENERAL ORDER 2020-02 FOR

 8   ADDITIONAL COURTHOUSE-ACCESS POLICIES AND PROCEDURES.

 9           Unless the Court orders otherwise, all parties must be present in person for the

10   duration of the ENE, including the following:

11           1.      An attorney of record who will be participating in the trial and who has full authority

12   to settle this case;

13           2.      All parties appearing pro se;

14           3.      All individual parties;

15           4.      In the case of non-individual parties, an officer or representative with binding

16   authority to settle this matter up to the full amount of the claim or last demand made; and

17           5.      If any party is subject to coverage by an insurance carrier, then a representative of the

18   insurance carrier with authority to settle this matter up to the full amount of the claim or last demand.

19           A request for an exception to the above attendance requirements must be filed and served on

20   all parties at least 14 days before the ENE session. An attorney of record, individual parties, a fully

21   authorized representative, and a fully authorized insurance representative must appear in person

22   unless the court enters an order granting a request for exception.

23                                 PREPARATION FOR ENE SESSION

24           In preparation for the ENE session, the attorneys for each party, and the parties appearing

25   pro se, if any, must submit a confidential written evaluation statement for the court’s in camera

26   review. The written evaluation statement, with exhibits, must be delivered electronically to

27   Emily_Santiago@nvd.uscourts.gov by 4:00 p.m. on Friday, August 7, 2020.

28
                                                     Page 2 of 3
     Case 2:19-cv-02114-GMN-BNW Document 14 Filed 05/21/20 Page 3 of 3




 1          The written evaluation statement must comply with Local Rule 16-6(f). Do not deliver or

 2   mail them to the clerk’s office. Do not serve a copy on opposing counsel. The purpose of the

 3   evaluation statement is to assist the undersigned in preparing for and conducting the ENE session.

 4   To facilitate a meaningful session, your utmost candor in providing the requested information is

 5   required. The written evaluation statements will not be seen by or shared with the district judge or

 6   magistrate judge to whom this case is assigned. The evaluation statements will be seen by no one

 7   except the undersigned. Each statement will be securely maintained in my chambers and will be

 8   destroyed following the session.

 9          Failure to comply with the requirements set forth in this order will subject the non-compliant

10   party to sanctions under Local Rule IA 11-8 or Federal Rule of Civil Procedure 16(f).

11          DATED: May 21, 2020

12

13
                                                  ELAYNA J. YOUCHAH
14                                                UNITED STATES MAGISTRATE JUDGE
15

16

17
18

19

20

21

22

23

24

25

26

27

28
                                                Page 3 of 3
